Case 4:21-cv-10015-JLK Document 14 Entered on FLSD Docket 06/17/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                   CASE NO. 21-cv-10015-JLK

  DANIEL BETANCOURT,

         Plaintiff,

  v.

  IMPACT WINDOWS GROUP, LLC,
  a Florida company,

        Defendant.
  _______________________________________/

              DEFENDANT’S NOTICE OF CANCELLATION OF VIRTUAL
                    DISCOVERY HEARING ON JUNE 17, 2021

        PLEASE TAKE NOTICE that the discovery hearing currently scheduled for today,

 June 17, 2021, at 2:00 p.m. before the Honorable Jacqueline Becerra, United States Magistrate

 Judge, is cancelled as the issues in dispute are now moot.

 Dated: June 17, 2021

                                              Respectfully submitted,

                                              s/ Paul F. Penichet
                                              Paul F. Penichet, Esq.
                                              Florida Bar No. 899380
                                              Email: paul.penichet@jacksonlewis.com
                                              Tiexin Yang, Esq.
                                              Florida Bar No. 1010651
                                              Email: tiexin.yang@jacksonlewis.com
                                              JACKSON LEWIS P.C.
                                              One Biscayne Tower, Suite 3500
                                              2 South Biscayne Boulevard
                                              Miami, Florida 33131
                                              Tel.: (305) 577-7600

                                              Counsel for Defendant
Case 4:21-cv-10015-JLK Document 14 Entered on FLSD Docket 06/17/2021 Page 2 of 2

                                                                       CASE NO. 21-cv-10015-JLK




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 17, 2021, the foregoing document is being served this

 day on all counsel of record or pro se Parties identified on the attached Service List via electronic

 mail.

                                                  s/ Paul F. Penichet
                                                  Paul F. Penichet, Esq.



                                           SERVICE LIST

                   United States District Court for the Southern District of Florida
                             Betancourt v. Impact Windows Group, LLC
                                    CASE NO. 21-cv-10015-JLK

  Monica Espino, Esq.                              Paul F. Penichet, Esq.
  Florida Bar No.834491                            Florida Bar No. 899380
  Email: me@espino-law.com                         Email: paul.penichet@jacksonlewis.com
  Espino Law                                       Tiexin Yang, Esq.
  2655 S. Le Jeune Road, Suite 802                 Florida Bar No. 1010651
  Coral Gables, FL 33134                           E-mail: tiexin.yang@jacksonlewis.com
  Tel.: (305) 704-3172                             JACKSON LEWIS P.C.
                                                   One Biscayne Tower, Suite 3500
  Counsel for Plaintiff                            2 South Biscayne Boulevard
                                                   Miami, Florida 33131
                                                   Tel.: (305) 577-7600
                                                   Fax: (305) 373-4466

                                                   Counsel for Defendant


 4838-7917-6687, v. 1




                                                  1
